Case: 18-50136     Document: 00515629846         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                  No. 18-50136
                                                                         FILED
                                                                 November 6, 2020
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roshawn Deon Joiner, also known as Shon Joiner,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CV-1069


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Roshawn Deon Joiner was convicted of possession of a firearm by a
   convicted felon in violation of 18 U.S.C. § 922(g)(1). Joiner was subject to
   the enhanced penalty provisions of the Armed Career Criminal Act (ACCA),
   18 U.S.C. § 924(e)(2)(B), based on his prior Texas convictions for robbery,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-50136      Document: 00515629846            Page: 2    Date Filed: 11/06/2020




                                      No. 18-50136


   aggravated robbery, and attempted murder. He was sentenced below the
   ACCA’s 15-year mandatory minimum term of imprisonment to 151 months
   of imprisonment and five years of supervised release.
          Relevant here, Joiner filed a successive motion to vacate sentence
   under 28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551,
   2555-56 (2015), and Welch v. United States, 136 S. Ct. 1257, 1268 (2016). The
   district court denied the motion, and we granted Joiner a certificate of
   appealability on two issues: whether the sentencing court relied upon the
   now-invalid residual clause of § 924(e)(2)(B) in determining that Joiner’s
   prior convictions were violent felonies under the ACCA, and whether
   Joiner’s two Texas simple robbery convictions supported the application of
   the ACCA. During the pendency of the appeal, however, we issued United
   States v. Burris, 920 F.3d 942, 945 (5th Cir. 2019), petition for cert. filed (U.S.
   Oct. 3, 2019) (No. 19-6186), holding that Texas simple robbery, whether
   committed by force or by threat, has as an element the use, attempted use, or
   threatened use of physical force against the person of another and therefore
   qualifies as a felony under the ACCA after Johnson. Based on Burris, the
   Federal Public Defender (FPD) appointed to represent Joiner filed a motion
   under Anders v. California, 386 U.S. 738 (1967), which was granted. Joiner,
   through the FPD, later filed an unopposed petition for rehearing seeking to
   reinstate his appeal so that he could preserve his arguments pending the
   potential grant of certiorari in Burris. We granted the petition, reappointed
   the FPD, and directed the parties to address whether the district court had
   jurisdiction over Joiner’s § 2255 motion.
          Here, Joiner argues—and the Government agrees—that the district
   court had jurisdiction over his § 2255 motion. He also argues that Texas
   simple robbery does not qualify as an ACCA predicate under the elements,
   or use-of-force, clause. While he argues that Burris was wrongly decided, he
   concedes that his argument is foreclosed by Burris, and he raises the issue to



                                           2
Case: 18-50136         Document: 00515629846               Page: 3      Date Filed: 11/06/2020




                                           No. 18-50136


   preserve it for further possible review in light of the Supreme Court’s recent
   grant of certiorari in Borden v. United States, 140 S. Ct. 1262 (2020).
           The Government has submitted an unopposed motion for summary
   affirmance in light of Burris or, alternatively, an extension of time to file a
   brief. The Government also moves for leave to file its motion for summary
   affirmance out of time. The motion for leave is GRANTED. See 5th Cir.
   R. 31.4. Summary affirmance is appropriate if “the position of one of the
   parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). Although the merits question would be
   subject to summary affirmance, 1 the jurisdictional question is not;
   accordingly, summary affirmance is not appropriate. Nonetheless, further
   briefing is not needed.
           Having reviewed the state of the law at the time of Joiner’s sentencing
   in 2012, we agree with the parties that it is more likely than not that the
   sentencing court relied on the residual clause in determining that Joiner’s
   simple robbery convictions qualified as violent felonies under the ACCA
   based on the existing legal landscape of that time. See United States v. Clay,
   921 F.3d 550, 559 (5th Cir. 2019), cert. denied, 140 S. Ct. 866 (2020); see also
   United States v. Wiese, 896 F.3d 720, 726 (5th Cir. 2018). Accordingly, the
   district court had jurisdiction, as do we. Turning to the merits, as Joiner
   concedes, his argument that his Texas robbery convictions are not violent
   felonies is foreclosed by Burris.


           1 The pending certiorari petition in Burris and grant of certiorari in Borden, a Sixth
   Circuit case, do not alter this analysis, as this court is bound by its own precedent unless
   and until that precedent is altered by a decision of the Supreme Court. See Wicker v.
   McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).




                                                 3
Case: 18-50136     Document: 00515629846           Page: 4   Date Filed: 11/06/2020




                                    No. 18-50136


          Accordingly, the judgment of the district court is AFFIRMED; the
   Government’s unopposed motion for summary affirmance is DENIED, and
   its alternative motion for an extension of time to file its brief is DENIED as
   unnecessary.




                                         4